Name: 85/304/ECSC, EEC, Euratom: Council Decision of 10 June 1985 renewing the term of office of the Secretary-General of the Council of the European Communities
 Type: Decision
 Subject Matter: civil law;  EU institutions and European civil service
 Date Published: 1985-06-15

 Avis juridique important|31985D030485/304/ECSC, EEC, Euratom: Council Decision of 10 June 1985 renewing the term of office of the Secretary-General of the Council of the European Communities Official Journal L 156 , 15/06/1985 P. 0025 - 0025*****COUNCIL DECISION of 10 June 1985 renewing the term of office of the Secretary-General of the Council of the European Communities (85/304/ECSC, EEC, Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 5 thereof, Having regard to the Council's Rules of Procedure, and in particular Article 17 (1) thereof, Having regard to the Council Decision of 26 September 1980 appointing the Secretary-General of the Council of the European Communities, and in particular Article 1 thereof, Whereas the term of office of the Secretary-General of the Council of the European Communities expires on 7 October 1985 and should be renewed, HAS DECIDED AS FOLLOWS: Article 1 The term of office of Mr Niels Ersboell as Secretary-General of the Council of the European Communities is hereby renewed for a period of five years as from 8 October 1985. Article 2 This Decision shall be notified to Mr Ersboell by the President of the Council. It shall also be published in the Official Journal of the European Communities. Done at Luxembourg, 10 June 1985. For the Council The President M. FIORET